DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-9, 11-14, 17-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbold et al. (US 2017/0137176) in view of Miller et al. (US D748,943).
In re claim 1: Gorbold et al. discloses a beverage container 10, comprising: a first end defining a base (base of 18); a second end (top end of 20) defining an opening 22; a sidewall (wall of 18) extending between said first end and second end; a neck 20 disposed along the sidewall between said first end and second end; and a handle 14 including: 
a. a band region 142 that entirely encircles said neck 20 and comprises a first pair of transition points (points where 144 intersect with 142) (see figures 1 and 5 of Gorbold et al.).  
b. a first lateral region 144 and a second lateral region (opposite 144) that respectively extend outwardly from the first pair of transition points away from the neck and towards a second pair of transition points (points where 144 intersect with 150) (see figures 1 and 5 of Gorbold et al.).  
c. a grip region 150 extending from and between the second pair of transition points so as to connect the first and second lateral regions, (see figures 1 and 5 of Gorbold et al.).  wherein:

(ii) the first lateral region 144 and the second lateral region (opposite 144) are each fixedly positioned relative to the band region 142 and the grip region 150 (see figures 1 and 5 of Gorbold et al.).  
(iii) the grip region 150 is fixedly positioned relative to the band region 142, the first lateral region 144, and the second lateral region (opposite 144) (see figures 1 and 5 of Gorbold et al.).  
Gorbold et al. discloses the invention as discussed above with the exception of the following claim limitation that is taught by Miller et al.:
Miller et al. teaches the provision of a handle that extends outward from a first and second lateral region (region before where the handle starts to extend) wherein a second pair of transition points curves upwards at an angle from the first and second lateral regions and towards the grip region (top curved region that connects the upward extending transition regions) (see figure 1 and 2 of Miller et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the handle of Gorbold et al. with the upward angle transition region as taught by Miller et al. in order to allow a user to easily grasp the handle from above the container when transporting (see figure 1 and 2 of Miller et al.).
In re claim 2: the angle is between about 20 degrees and about 60 degrees (see figure 1 and 2 of Miller et al.). It would have been obvious to one of ordinary skill in the 
In re claim 3: said neck 20 and said band region 142 define complementary registration features (see figures 1 and 2 of Gorbold et al.).  
In re claim 7: said grip region (top curved region that connects the upward extending transition regions) includes an outside surface and an inside surface, the outside surface having an angle between about 20 degrees and about 60 degrees relative to a longitudinal axis of said first and second lateral regions (see figure 1 and 2 of Miller et al.).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the handle of Gorbold et al. in view of Miller et al. for the same reason as discussed above in claim 1.
In re claim 8: said first and second lateral regions (144/opposite 144) extend substantially parallel to each other (see figures 1 and 2 of Gorbold et al.).    
In re claim 9: the handle comprises a plastic material (see paragraph [0039) of Gorbold et al.).    
In re claim 11: said handle is formed integrally of a uniform material (see figure 5 and paragraph [0039) of Gorbold et al.).    
In re claim 12: A handle 14 for a beverage container 12, comprising:
 a. a band region 142 configured to entirely encircle a neck 20 of the beverage container 12
b. first and second lateral regions (144/opposite 144) that each respectively extend outwardly from a first pair of transition points (points where 144 intersect with 142) on the band region 142, wherein the first and second lateral regions (144/opposite 
c. a grip region 150 extending from and between the second pair of transition points so as to connect said first and second lateral regions (see figures 1 and 5 of Gorbold et al.) wherein: 
(i) the band region 142 is fixedly positioned relative to the first lateral region 144, the second lateral region (opposite 144), and the grip region 150 (see figures 1 and 5 of Gorbold et al.).  
(ii) the first lateral region 144 and the second lateral region (opposite 144) are each fixedly positioned relative to the band region 142 and the grip region 150 (see figures 1 and 5 of Gorbold et al.).  
(iii) the grip region 150 is fixedly positioned relative to the band region 142, the first lateral region 144, and the second lateral region (opposite 144) (see figures 1 and 5 of Gorbold et al.).  
Miller et al. teaches the provision of a handle that extends outward from a first and second lateral region (region before where the handle starts to extend) wherein a second pair of transition points curves upwards at an angle from the first and second lateral regions and towards the grip region (top curved region that connects the upward extending transition regions) (see figure 1 and 2 of Miller et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the handle of Gorbold et al. with the upward angle transition region as taught by Miller et al. in order to allow a user to easily grasp 
In re claim 13: the angle is between about 20 degrees and about 60 degrees (see figure 1 and 2 of Miller et al.). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the handle of Gorbold et al. in view of Miller et al. for the same reason as discussed above in claim 12.  
In re claim 14: the band region 142, the first and second lateral regions (144/opposite 144), and the grip region 150 are formed integrally (see figure 5 and paragraph [0039) of Gorbold et al.).     
In re claim 17: said grip region (top curved region that connects the upward extending transition regions) includes an outside surface and an inside surface, the outside surface having an angle between about 20 degrees and about 60 degrees relative to a longitudinal axis of said first and second lateral regions (see figure 1 and 2 of Miller et al.).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the handle of Gorbold et al. in view of Miller et al. for the same reason as discussed above in claim 12.
In re claim 18: said first and second lateral regions (144/opposite 144) extend substantially parallel to each other (see figures 1 and 5 of Gorbold et al.).    
In re claim 19: the handle comprises a plastic material (see paragraph [0039) of Gorbold et al.).      
In re claim 20: A beverage container 10, comprising: 
a first end defining a base (base of 18); a second end (top end of 20) defining an opening 22; a sidewall (wall of 18) extending between said first end and second end; a 
a. a band region 142 that entirely encircles said neck 20 
b. a first lateral region 144 and a second lateral region (opposite 144) that each respectively extend outwardly from a first pair of transition points (points where 144 intersect with 142) on the band region 142, wherein the first lateral region 144 and the second lateral region (opposite 144) are substantially parallel and extend away from the neck 20 and towards a second pair of transition points (points where 144 intersect with 150) (see figures 1 and 5 of Gorbold et al.).  
c. a grip region 150 extending from and between the second pair of transition points so as to connect the first and second lateral regions (144/opposite 144) (see figures 1 and 5 of Gorbold et al.) wherein:
(i) the band region is fixedly positioned relative to the first lateral region, the second lateral region, and the grip region (see figures 1 and 5 of Gorbold et al.)
(ii) the first lateral region and the second lateral region are each fixedly positioned relative to the band region and the grip region (see figures 1 and 5 of Gorbold et al.) 
(iii) the grip region is fixedly positioned relative to the band region, the first lateral region, and the second lateral region (see figures 1 and 5 of Gorbold et al.)
Miller et al. teaches the provision of a handle that extends outward from a first and second lateral region (region before where the handle starts to extend) wherein a second pair of transition points curves upwards at an angle from between about 20 degrees and about 60 degrees from the first and second lateral regions and towards the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the handle of Gorbold et al. with the upward angle transition region as taught by Miller et al. in order to allow a user to easily grasp the handle from above the container when transporting (see figure 1 and 2 of Miller et al.).
In re claim 21: said band region 142 comprises at least one registration feature configured to engage a complementary registration feature on the beverage container 10 (see figures 1 and 2 of Gorbold et al.).  
In re claim 22: the angle is between about 20 degrees and about 60 degrees (see figure 1 and 2 of Miller et al.) and wherein the band region 142, the first and second lateral regions (144/opposite 144), and the grip region 150 are formed integrally (see figure 5 and paragraph [0039) of Gorbold et al.). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the handle of Gorbold et al. in view of Miller et al. for the same reason as discussed above in claim 20.
In re claim 23: the band region 142, the first and second lateral regions (144/opposite 144), and the grip region 150 are formed integrally (see figure 5 and paragraph [0039) of Gorbold et al.).     
In re claim 25: said neck 20 and said band region 142 define complementary registration features (see figures 1 and 2 of Gorbold et al.).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbold et al. (US 2017/0137176) in view of Miller et al. (US D748,943) and in further view of Deemer et al. (US 2011/0226724). Gorbold et al. in view of Miller et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Deemer et al.:
In re claim 4: said beverage container 12 further comprising an adhesive that secures said band region (ring) to said neck (see paragraph [0054] of Deemer et al.).
  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the beverage container of Gorbold et al. in view of Miller et al. with an adhesive to secure the band region to the container neck as taught by Deemer et al. in order to prevent the handle from disengaging with the container when transporting (see paragraph [0054] of Deemer et al.).
Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbold et al. (US 2017/0137176) in view of Miller et al. (US D748,943) and in further view of Dorn (US 2013/0008915). Gorbold et al. in view of Miller et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Dorn:
In re claim 10: a sidewall defines an outer dimension of the beverage container 100, and wherein said grip region 10 does not extend beyond the outer dimension of the beverage container 100 defined by said sidewall (see figures 9 and 10 of Dorn).
In re claim 24: a sidewall defines an outer dimension of the beverage container 100, and wherein said grip region 10 does not extend beyond the outer dimension of the beverage container 100 defined by said sidewall (see figures 9 and 10 of Dorn).
.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbold et al. (US 2017/0137176) in view of Miller et al. (US D748,943) and in further view of Kocsis (US 2016/0376068). Gorbold et al. further discloses the band region 142, the first and second lateral regions (144/opposite 144), and the grip region 150 are formed integrally of plastic (see paragraph [0039) of Gorbold et al.).  Gorbold et al. in view of Miller et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Kocsis:
In re claim 26: handle 70 formed integrally of silicone (see paragraph [0028] of Kocsis).
  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the plastic material of Gorbold et al. in view of Miller et al. with silicone as the material as taught by Kocsis in order to allow a user to carry the container and when not in use, the handle regains its original position thereby stowing away when the user is drinking from the container (see paragraph [0028] of Kocsis).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for prior art that teaches and discloses the limitations of the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735